Citation Nr: 1803048	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to the service-connected seizure disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  The AOJ denied the benefit sought on appeal.

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in December 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits. 

The Veteran was initially afforded a VA examination for his coronary artery disease in November 2013.  However, the Board finds the medical opinion provided is inadequate to decide the claim for service connection.  The medical examiner noted that risk factors for the Veteran's heart condition included a history of hypertension, hyperlipidemia, and a family history, but did not provide an opinion as to whether the Veteran's claimed disability was proximately due to or the result of the Veteran's service-connected seizure disability.  Moreover, the examination does not address whether the Veteran's coronary artery disease was aggravated by the Veteran's service-connected seizure disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that secondary service connection includes compensation for aggravation of a Veteran's non-service-connected condition that is proximately due to or the result of a service-connected condition).  As such, a remand is required for a new examination.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers who have provided treatment for his service-connected disability. 

Upon receipt of the requested information and the appropriate releases as needed, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, arrange for the appropriate VA examination to determine the etiology of the coronary artery disease.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail. 

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's coronary artery disease is proximately due to or related to the service-connected seizure disability?

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's coronary artery disease was caused or aggravated by the Veteran's service-connected seizure disability?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The term aggravation is defined as a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.   The AOJ should conduct any other development deemed appropriate.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.   After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and allow the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




